DETAILED ACTION
Claims 1-18 are pending.
Priority: December 05, 2019(Foreign)
Assignee: Cristie Software

				Claim objections
Claim 10 is objected to because of incorrect recitation. Claim 10 recites, ‘and in which the stored baseline logs include the logs retrieved from the backup files’.
However, Para-0030 of the spec recites, ‘baseline logs may be retrieved from the backup itself’.
	For examination, the spec is followed.

				
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9, 15-18 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pafumi et al (20120150805) in view of Sobel et al (7370233) and Hegdal et al (20140215267).

As per Claim 1, Pafumi discloses a method of recovering a backed-up computer system (Pafumi,; [0020 - A method that enables efficient backup and restore operations of a Virtual I/O Server VIOS partition of a data processing system comprising cluster-aware VIOSes]; [0074 - Backup/Restore Operations in a Cluster Aware VIOS Cluster Environment]; [0035 – As per Fig. 1B, CEC_A 110A/Node_A is a computer system which is backed-up and restored/recovered]), the method comprising:
creating a virtual environment (Pafumi, [0048 – As per Fig. 2, CEC_A 110A/CEC 110A is a server that comprises hardware components and software/firmware/OS components that are logically partitioned to create a plurality of virtualized machine/VM partitions, which are assigned as client logical partitions/LPARs and virtual I/O servers/VIOSes, thereby implying that creating the virtual environment includes creating a plurality of partitions/VMs]) in which to restore the system (Pafumi, [Fig. 2, CEC_A 110A]; [Claim 1 - Performing, via a backup/restore utility of a cluster aware/CA OS executing on a processor of the first VIOS partition/VM, a backup operation on the first VIOS partition/VM, which creates a first configuration backup file having configuration information about the hardware, logical and virtual devices of the first VIOS partition, storing the configuration backup file within local storage, storing a copy of the configuration backup file within a VIOS DB of the VIOS cluster, thereby implying that the backed up system can be restored. Also see Figs. 7-8]), 
the virtual environment being created according to a stored configuration (Pafumi, [Fig. 6A: VIOS Configuration backup file 600]; [0081 – In Fig. 6A, the various VIOS configurations that are backed up into the backup XML file 600 comprise controllers/adapters 602 and other hardware devices 604, Shared Ethernet Adapters/SEA 606, Ether Channels 608, Storage pools 610, backing devices 612, multipath I/O configurations 614, N_Port ID Virtualization 616, and others, thereby implying that the virtual environment is created according to a stored configuration]), 
restoring the system (Pafumi, [0019 – In Fig. 8, a VIOS restore operation is completed within a VIOS cluster]; [0005 – In response to receipt of a VIOS restore command: retrieving the configuration backup file from local storage, and restoring the configuration of the hardware, logical and virtual devices of the first VIOS to a state that existed at a time at which the backup operation creating the configuration backup file was performed, thereby implying that the other VIOSs in system CEC_A 110A can also be restored from backup or replicated data to the virtual environment; Since the claim does not define ‘restoring the system’ and the components involved in the restore, the citation is a valid interpretation]) from backup or replicated data to the virtual environment (Pafumi, [0073 - Data stored within VIOS DB 140 is accessible to management tool 180 via a cluster communication infrastructure. When backup/restore files 650 and/or cluster backup/restore files 650 are stored at VIOS DB 140, this direct connection of management tool 180 enables management tool 180 to efficiently access all backup/restore file data for each VIOS across the entire VIOS cluster from DB 140]; [0052 - Relevant VIOS data and cluster level data are stored within local storage/L_ST 208 of each VIOS 112. As shown in Fig. 4, local storage/L_ST 208 comprises cluster configuration data 184, cluster state data 185, active nodes list 186]; [0062 - As shown by Figs. 4-5, certain amount of cluster-level data are stored in a local DB 440, which is held within L_Store 234 on each node]; [0043 – In Fig. 1B, DSR 150 comprises a plurality of software, firmware and/or software utility components, including DSR configuration utility 154, DSR configuration data 155, e.g., inodes for basic file system access, metadata, authentication and other processes, and DSR management utility 156; Since the claim does not define ‘backup or replicated data’, data type, their location and/or their content, the citations are valid interpretation of restoring the system from backup or replicated data]);
starting up the restored system in the virtual environment (Pafumi, [0053 - Within CEC 110A, VIOSes 112 and client LPARs 114 utilize an internal virtual network to communicate. This communication is implemented by API calls to the memory of the PHYP 225]; [0058 - In addition to the locally stored CA_OS components and software modules of CM utility 222, other functional components of CM utility 222 are downloaded from DB 140 when CEC is powered on or when one or more VIOSes 112 are enabled on CEC 110; Here the VIOS restore is applicable to CEC_A. So CEC_A is a restored system. The claim does not recite what components of the system are backed up and restored. Therefore it is valid to interpret a VIOS restore in a powered on system to imply starting up the restored system in a virtual environment]),
Sobel discloses,
collecting logs from the restored system (Sobel, [Col. 3, lines 49-51 - Integrity verification manager 101 audits the restored image 105 of the computer 103 in the virtual environment]);
automatically comparing the collected logs to stored baseline logs to identify anomalous events corresponding to error conditions (Sobel, [Col. 3, lines 49-54 – As per Fig. 1, integrity verification manager 101 compares audit information 107 concerning the restored image 105 to the stored audit information 107/baseline concerning the backed-up computer 103, to determine whether any items of interest are missing/anomalous event]; [Col. 5, lines 16-20 – As per Fig. 2, integrity verification manager 101 audits the virtual machine image 105 and compares the resulting audit information 107 to the stored audit information 107/baseline concerning the computer 103 in its pre-modification 201 state to determine whether any items of interest are missing]);
making changes to the stored configuration according to the identified anomalous events (Sobel, [Fig. 2]; [Col. 5, lines 30-35 - Because it can take time for items of interest such as running programs, to be reconfigured and/or reactivated/reloaded on computer 103 after a modification 201 deployment, the integrity verification manager 101 waits for a specified period of time before auditing the virtual machine image 105; Since the claim does not recite how ‘making changes to the stored configuration’ happens, it is valid to interpret the waiting and re-audit as making changes to the stored configuration’]);
repeating the above steps according to the new stored configuration, until no anomalous events corresponding to error conditions are identified (Sobel, [Figs. 1-2]; [Col. 5, lines 38-43 - Integrity verification manager 101 repeats the steps of auditing the virtual machine image 105 and comparing 309 the corresponding audit information 107 to the stored audit information 107 a specific number of times at specified time intervals, to ensure that all items of interest remain running properly under various circumstances]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrity verification manager of Sobel into the cluster aware backup-restore system of Pafumi for the benefit of verifying the integrity of the backup wherein the integrity verification manager audits the restoration of the backup in the virtual machine environment, and compares audit information concerning the restoration to the stored audit information. In response to the results of the comparison, the integrity verification manager determines whether the restoration succeeded or failed (Sobel, Abstract).
Hegdal further clarifies,
starting up the restored system in the virtual environment (Hegdal, [0104 - Administrator 402 has chosen a destination host 314 and datastore 316 for creating 6 VMs in a batch. VM placement engine 310 directly starts the clone/deploy operations and creates the six VMs on the specified destination host/datastore]; [Fig. 2 shows a host, .i.e. host computing device 100 or host 314 in a virtual environment]; [0042 – As per Fig. 3, host 314 has access to datastore 316. The datastore 316 contains VMs/VMs files, such as 6 VMs as shown in Fig. 3; The VMs/VMs files are already backedup-restored. See source VM, Para-0041. Since the host/datastore store the restored files, the host/datastore in above citation Para-0104 is a restored system and is powered up. Since the claim does not define ‘restored system’, its components, and what is backedup/restored, the citations imply starting up the restored system in the virtual environment. Furthermore since the host/datastore store restored VM files, it implies restoring the system from backup or replicated data]), 
collecting logs from the restored system (Hegdal, [0062 - VM placement engine 310 updates the status log at the start and conclusion of deployment of each of the VMs. A separate status log is maintained for each VM being deployed]; [Fig. 6, step 612, Maintain status log during deployment]; [0055 - VM placement engine 310 continually monitors the available resources]; [0063 - VM placement engine 310 relies at least in part on the status log to continue with deployment. For example, VM placement engine 310 monitor/logging for failures, thereby implying that the combination of the status log, failure monitoring and resource monitoring comprise the logs collected from the restored system]);
automatically comparing the collected logs to stored baseline logs to identify anomalous events corresponding to error conditions (Hegdal, [0055 – In Fig. 5, VM placement engine 310 continually monitors the available resources and updates the recommended hosts and datastores based on changes in the available resources. For example, VM placement engine 310 updates the assessment of the available resources at 516. If a more optimal host 314 or datastore 316 has become available and VM placement engine 310 concludes that the recommendations should be revised at 518 based on a comparison between the resource requirements/baseline and the updated assessment/collected]; [0088 – In Fig. 13, If the vApp was only partially deployed/error at 1310, VM placement engine 310 searches for a new host that have access to the same datastore 316 containing other VMs associated with the vApp at 1316. If such a new host exists, the available resources/collected of new host 314 are compared to the resource requirements/baseline of the vApp VMs at 1320]);
making changes to the stored configuration according to the identified anomalous events (Hegdal, [Fig. 5, step 518: Revise recommendations/stored configuration based on updated resource assessment? Yes, step 522: Select another candidate host and datastore]);
repeating the above steps according to the new stored configuration (Hegdal, [Fig. 5, step 518: Revise recommendations based on updated resource assessment? Yes, step 522: Select another candidate datastore and host, see loop/repeat, go back to step 510]; [0055 - In automatic mode, VM placement engine 310 automatically alters VM deployment based on the updated recommendations/new stored configuration]), until no anomalous events corresponding to error conditions are identified (Hegdal, [Fig. 5, step 518: Revise recommendations based on updated resource assessment? No, because no error, step 520: Continue Deploying VMs, go back to step 510: Deploy VMs, step 512: Deployment complete? Yes]; [Fig. 6, step 614: Detect Deployment Failure? No]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the VM placement engine of Hegdal into the cluster aware backup-restore system of Pafumi, Sobel for the benefit of utilizing dynamic configuration where in the VM placement engine selects an optimal set of hosts and datastores and initiates VM creation automatically or in response to administrator authorization. During deployment, available resources are monitored enabling dynamic improvement of the set of recommended hosts and datastores and automatic recovery from errors occurring during deployment (Hegdal, Abstract).

As per Claim 2, the rejection of claim 1 is incorporated and Pafumi, Sobel and Hegdal further disclose, 
in which restoring the system (Sobel, [Col. 2, lines 5-7 – In Fig. 1, integrity verification manager 101 restores a backup 102 of computer 103 to a virtual machine environment]) includes modifying the system from the backed-up system (Sobel, [Col. 5, lines 11-14 – As per Fig. 2, in order to verify the integrity of the deployment of a software modification 201, the integrity verification manager 101 applies the modification 201 to the virtual machine image 105 concerning computer 103]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrity verification manager of Sobel into the backup-restore of cluster aware VIOSes of Pafumi, Hegdal for the benefit of verifying the integrity of the backup wherein the integrity verification manager audits the restoration of the backup in the virtual machine environment, and compares audit information concerning the restoration to the stored audit information. In response to the results of the comparison, the integrity verification manager determines whether the restoration succeeded or failed (Sobel, Abstract).

As per Claim 3, the rejection of claim 2 is incorporated and Pafumi, Sobel and Hegdal further disclose, 
in which modifying the system is done in accordance with the stored configuration (Sobel, [Col. 5, lines 21-28 – Responsive to the comparison revealing that at least one item from the initial audit is no longer present on computer 103, integrity verification manager 101 determines that the software modification 201 failed. Responsive to the comparison revealing that all items from the initial stored audit are present in the restored backup 102, integrity verification manager 101 determines that modification 201 succeeded, thereby implying that modifying the system is in accordance with the stored configuration]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrity verification manager of Sobel into the backup-restore of cluster aware VIOSes of Pafumi, Hegdal for the benefit of verifying the integrity of the backup wherein the integrity verification manager audits the restoration of the backup in the virtual machine environment, and compares audit information concerning the restoration to the stored audit information. In response to the results of the comparison, the integrity verification manager determines whether the restoration succeeded or failed (Sobel, Abstract).

As per Claim 4, the rejection of claim 2 is incorporated and Pafumi, Sobel and Hegdal further disclose, 
in which modifying the system includes installing, removing, enabling or disabling drivers or services (Hegdal, [0058 – Power/service cycling the deployed VM by briefly powering on/enable and then powering off/disable the deployed VM to ensure the deployed VM is ready for execution]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrity check of Hegdal into the cluster aware backup-restore system of Pafumi, Sobel for the benefit performing compliance checks wherein VM placement engine 310 performs a post-deployment integrity check or other error detection (Hegdal, 0058).

As per Claim 5, the rejection of claim 2 is incorporated and Pafumi, Sobel and Hegdal further disclose, 
in which modifying the system includes adding a logging driver (Sobel, [Col. 2, lines 7-13 - Integrity verification manager 101 audits the restoration of the backup 102 in the VM environment, and compares audit information 107 concerning the restoration to the stored audit information 107. Responsive to the results of the comparison, the integrity verification manager 101 determines whether the restoration succeeded or failed. Since the integrity manager audits/logs events when the system is starting up, it functions as a logging driver, thereby implying that modifying the system includes adding a logging driver]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrity verification manager of Sobel into the backup-restore of cluster aware VIOSes of Pafumi, Hegdal for the benefit of verifying the integrity of the backup wherein the integrity verification manager audits the restoration of the backup in the virtual machine environment, and compares audit information concerning the restoration to the stored audit information. In response to the results of the comparison, the integrity verification manager determines whether the restoration succeeded or failed (Sobel, Abstract).

As per Claim 6, the rejection of claim 1 is incorporated and Pafumi discloses, 
in which creating the virtual environment includes providing connectivity (Pafumi, [0032 - Fig. 1A shows a cluster-aware/CA, distributed data processing system/DPS architecture 100]; [0023 - The term cluster-aware refers to the operational state of each VIOS within the cluster where the VIOSes contain information about which other VIOSes are connected within the cluster, the configuration of the different CECs within the DPS supported by the cluster, information about which client LPARs are supported by each VIOS, and other state and operating information and data related to performing VIO operations using the physical I/O devices of the DPS and those of the distributed storage repository]; [0035 - Fig. 1B further shows the network connectivity of VIOSes and CECs to each other and to Distributed storage repository 150]) between multiple systems being restored (Pafumi, [0036 – In Fig. 2, CEC_A 110A and CEC_B 110B are connected to each other via a connecting medium such as a LAN or fiber channel]; [0048 – As per Fig. 2, CEC_A 110A/CEC 110A is presented as a server that comprises hardware components and software/firmware/OS components that are logically partitioned to create a plurality of virtualized machine partitions/VMs, which are assigned as client logical partitions/LPARs and virtual I/O servers/VIOSes. Hardware components 230 of CEC 110A comprises one or more processors 231A-231P, one or more memories 233A-233M, and local storage 234. The processors 230A-230P are interconnected with one or a plurality of memories 233A-233M and with local storage 234 via a bus, interconnect/switch or an interconnect fabric; The above citations imply that creating the virtual environment includes providing connectivity between multiple systems being restored]).

As per Claim 7, the rejection of claim 1 is incorporated and Pafumi discloses,
in which creating the virtual environment includes providing connectivity to external networks (Pafumi, [0035 – As per Fig. 1B, some of the CECs 110 of DPS 100 and distributed storage repository 150 are located remotely from each other]; [0049 – As per Fig. 2, included within hardware components 230 are one or more physical network interfaces 134 by which CEC_A 110A connects to an external network, such as network 170, among others. Additionally, hardware components 230 comprise a plurality of I/O adapters 232A-232E, which provides the I/O interface for CEC_A 110A. I/O adapters 232A-232E are physical adapters that enable CEC_A 110 to support I/O operations via an I/O interface with both locally connected and remotely/networked connected I/O devices, including SF storage 150]).

As per Claim 8, the rejection of claim 7 is incorporated and Pafumi discloses,
in which connectivity to external networks is limited according to the stored configuration (Pafumi, [0049 - I/O adapters 232A-232E are physical adapters that enable CEC_A 110 to support I/O operations via an I/O interface with both locally connected and remotely/networked connected I/O devices, including SF storage 150. Configuration data related to the virtualized adapters and other components that are assigned to the VIOSes are maintained within each VIOS and are maintained and updated by the VIOS OS, as changes are made to such configurations and as adapters are added, removed or assigned, thereby implying that connectivity to external networks is limited according to the stored configuration]).

As per Claim 9, the rejection of claim 1 is incorporated and Pafumi discloses,
creating the virtual environment (Pafumi, [Claim 1 - In a data processing system having a processor, a memory coupled to the processor, at least one I/O adapter that enables connection to an external network with a shared storage repository, and a virtualization management component executing within the data processing system to generate a plurality of OS partitions/VMs including a first virtual I/O server/VIOS partition of multiple VIOS partitions communicatively coupled to create a VIOS cluster]) includes creating virtual machines and/or containers (Pafumi, [0048 – In Fig. 2, CEC 110A is presented as a server that comprises hardware components and software/firmware/OS components that are logically partitioned to create a plurality of virtualized machine partitions/VMs, which are assigned as client logical partitions/LPARs and VIOSs]) into which the system(s) may be restored (Pafumi, [0019 – Fig. 8 shows how a VIOS restore operation is completed within a VIOS cluster]; [0005 – In response to receipt of a VIOS restore command, retrieving the configuration backup file from local storage, and restoring the configuration of the hardware, logical and virtual devices of the first VIOS to a state that existed at a time at which the backup operation creating the configuration backup file was performed, thereby implying that creating the virtual environment, creates VMs or containers into which the cluster aware systems are restored]).

As per Claim 15, the rejection of claim 1 is incorporated and Pafumi, Sobel and Hegdal further disclose,
the stored configuration (Hegdal, [0031 - Set of recommended hosts/datastores]) is changed automatically according to identified anomalous events (Hegdal, [0031 - With an up-to-date assessment of the available resources, VM placement engine 310 is able to take advantage of dynamic changes in host/datastore resources to improve the set of recommended hosts/datastores during deployment, implement load balancing, and perform error handling during deployment by detecting and recovering from errors. For example, in Fig. 3, if one of hosts 314 or datastores 316 fails during deployment, VM placement engine 310 automatically attempts to find alternate hosts/datastores on which to restart failed VM operations. Here automatically finding alternate hosts/datastores implies automatically changing the stored configuration due to identified deployment failures]; [Fig. 6, step 512: Deployment Complete? No, because resource mismatch/error detected, step 516: Update assessment of available resources, step 518: Revise recommendations/stored configuration based on updated resource management? Yes. Thus the citations imply that the stored configuration is automatically changed according to identified anomalous events]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the VM placement engine of Hegdal into the cluster aware backup-restore system of Pafumi, Sobel for the benefit of utilizing dynamic configuration wherein the VM placement engine selects an optimal set of hosts and datastores and initiates VM creation automatically or in response to administrator authorization. During deployment, available resources are monitored enabling dynamic improvement of the set of recommended hosts and datastores and automatic recovery from errors occurring during deployment (Hegdal, Abstract).

As per Claim 16, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 17, Pafumi discloses a method of recovering multiple backed-up computer systems (Pafumi, [0074 - Backup/Restore Operations in a Cluster Aware VIOS Cluster Environment]; [0035 – As per Fig. 1B, CEC_A 110A/Node_A and CEC_B 110B/Node_B are computer systems which are backed-up and restored/recovered]; [0005 - Backup and restore operations of a Virtual I/O Server/VIOS partition within a data processing system that comprises cluster-aware VIOSes]), the method comprising:
creating a virtual environment (Pafumi, [Claim 1 - In a data processing system having a processor, a memory coupled to the processor, at least one I/O adapter that enables connection to an external network with a shared storage repository, and a virtualization management component executing within the data processing system to generate a plurality of OS partitions/VMs including a first virtual I/O server/VIOS partition of multiple VIOS partitions communicatively coupled to create a VIOS cluster]) in which to restore the systems (Pafumi, [In Fig. 2, CEC_A 110A/1st system, CEC_B 110B/2nd system]]; [Claim 1 - Performing, via a backup/restore utility of a cluster aware/CA OS executing on a processor of the first VIOS partition, a backup operation on the first VIOS partition, which creates a first configuration backup file having configuration information about the hardware, logical and virtual devices of the first VIOS partition, storing the configuration backup file within local storage, storing a copy of the configuration backup file within a VIOS DB of the VIOS cluster, thereby implying that the backed up systems can be restored. Also see Figs. 7-8]), 
the virtual environment being created according to a stored configuration (Pafumi, [Fig. 6A: VIOS Configuration backup file 600]; [0081 – In Fig. 6A, the various VIOS configurations that are backed up into the backup XML file 600 comprise controllers/adapters 602 and other hardware devices 604, Shared Ethernet Adapters/SEA 606, Ether Channels 608, Storage pools 610, backing devices 612, multipath I/O configurations 614, N_Port ID Virtualization 616, and others]; [Fig. 6B: VIOS cluster backup file comprised of VIOS_A Backup File 600a … VIOS_N Backup File 600n, thereby implying that the virtual environment is created according to a stored configuration]);
for each system (Pafumi, [0035 – As per Fig. 1B, CEC_A 110A/Node_A]), restoring the system (Pafumi, [0019 – In Fig. 8, a VIOS restore operation is completed within a VIOS cluster]; [0005 – In response to receipt of a VIOS restore command: retrieving the configuration backup file from local storage, and restoring the configuration of the hardware, logical and virtual devices of the first VIOS to a state that existed at a time at which the backup operation creating the configuration backup file was performed, thereby implying that the other VIOSs in system CEC_A 110A can also be restored from backup or replicated data to the virtual environment; Since the claim does not define ‘restoring the system’ and the components involved in the restore, the citation is a valid interpretation]) from backup files to the virtual environment (Pafumi, [0073 - Data stored within VIOS DB 140 is accessible to management tool 180 via a cluster communication infrastructure. When backup/restore files 650 and/or cluster backup/restore files 650 are stored at VIOS DB 140, this direct connection of management tool 180 enables management tool 180 to efficiently access all backup/restore file data for each VIOS across the entire VIOS cluster from DB 140]; [0052 - Relevant VIOS data and cluster level data are stored within local storage/L_ST 208 of each VIOS 112. As shown in Fig. 4, local storage/L_ST 208 comprises cluster configuration data 184, cluster state data 185, active nodes list 186]; [0062 - As shown by Figs. 4-5, certain amount of cluster-level data are stored in a local DB 440, which is held within L_Store 234 on each node; [0043 – In Fig. 1B, DSR 150 comprises a plurality of software, firmware and/or software utility components, including DSR configuration utility 154, DSR configuration data 155, e.g., inodes for basic file system access, metadata, authentication and other processes, and DSR management utility 156; The above is true for CEC_A and CEC_B. Since the claim does not define ‘backup files’, their location, file types and/or their content, the citations are valid interpretation of restoring the systems from backup files]);
starting up the restored systems in the virtual environment (Pafumi, [0053 - Within CEC 110A, VIOSes 112 and client LPARs 114 utilize an internal virtual network to communicate. This communication is implemented by API calls to the memory of the PHYP 225]; [0058 - In addition to the locally stored CA_OS components and software modules of CM utility 222, other functional components of CM utility 222 are downloaded from DB 140 when CEC is powered on or when one or more VIOSes 112 are enabled on CEC 110; The citations are valid for both systems, CEC_A and CEC_B and the VIOS restore is applicable to both. So CEC_A and CEC_B are restored systems. The claim does not recite what components of the systems are backed up and restored. Therefore it is valid to interpret VIOS restores in powered on systems to imply starting up the restored systems in a virtual environment. As per Para-0084, the VIOS restore can happen at a later time, so CEC_B can be restored later. This further implies that Fig. 2 virtualized system will be functional only if starting up of restored CEC_A is followed by/dependent on starting up of restored CEC_B]),
Sobel discloses,
for each system collecting logs from the restored system (Sobel, [Col. 3, lines 49-51 - Integrity verification manager 101 audits the restored image 105 of the computer 103 in the virtual environment]);
for each system, automatically comparing the collected logs to stored baseline logs to identify anomalous events corresponding to error conditions (Sobel, [Col. 3, lines 49-54 – As per Fig. 1, integrity verification manager 101 compares audit information 107 concerning the restored image 105 to the stored audit information 107/baseline concerning the backed-up computer 103, to determine whether any items of interest are missing/anomalous event]; [Col. 5, lines 16-20 – As per Fig. 2, integrity verification manager 101 audits the virtual machine image 105 and compares the resulting audit information 107 to the stored audit information 107/baseline concerning the computer 103 in its pre-modification 201 state to determine whether any items of interest are missing]);
for each system, making changes to the stored configuration according to the identified anomalous events (Sobel, [Fig. 2]; [Col. 5, lines 30-35 - Because it can take time for items of interest such as running programs, to be reconfigured and/or reactivated/reloaded on computer 103 after a modification 201 deployment, the integrity verification manager 101 waits for a specified period of time before auditing the virtual machine image 105; Since the claim does not recite how ‘making changes to the stored configuration’ happens, it is valid to interpret the waiting and re-audit as making changes to the stored configuration’]);
repeating the above steps according to the new stored configuration, until no anomalous events corresponding to error conditions are identified (Sobel, [Figs. 1-2]; [Col. 5, lines 38-43 - Integrity verification manager 101 repeats the steps of auditing the virtual machine image 105 and comparing 309 the corresponding audit information 107 to the stored audit information 107 a specific number of times at specified time intervals, to ensure that all items of interest remain running properly under various circumstances]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the integrity verification manager of Sobel into the cluster aware backup-restore system of Pafumi for the benefit of verifying the integrity of the backup wherein the integrity verification manager audits the restoration of the backup in the virtual machine environment, and compares audit information concerning the restoration to the stored audit information. In response to the results of the comparison, the integrity verification manager determines whether the restoration succeeded or failed (Sobel, Abstract).
Hegdal further clarifies,
starting up the restored systems (Hegdal, [Fig. 8: Host-1, Host-2… Host-N, where each host represents a system]; [0025 - Fig. 21 shows clustered hosts to contain VMs]) in the virtual environment (Hegdal, [Fig. 7, step 706, Admin explicitly selects cluster]; [0073 – In Fig. 8, step 804, VM placement engine 310 executes a deployment function, thereby implying starting up the restored systems, Host-1, Host-2… Host-N, in the virtual environment]; [Fig. 2 shows components of a host, .i.e. host computing device 100 or host 314]; [0042 – As per Fig. 3, host 314 has access to datastore 316. Each datastore 316 stores VMs/VMs files, such as 6 VMs as shown in Fig. 3]; [0029 - VM placement engine 310 automatically chooses an optimized set of recommended candidate hosts 314 and datastores 316 for placing the VMs based at least on a comparison of VM resource constraints and available resources; Here, the VMs are already backedup-restored. See source VM, Para-0041. VM placement engine only places clones/copies of the restored VMs files on the hosts/datastores. Since the hosts/datastores in above citation Para-0073 store the restored files, they are restored systems and powered up. Since the claim does not define ‘restored system’, its components, and what is backedup/restored, the citations imply starting up the restored systems in a virtual environment; Furthermore, since the hosts/datastores store VM files, the systems are restored from backup files]) according to a dependency graph forming part of the stored configuration (Hegdal, [0106 - Administrator 402 has chosen a pool of hosts 314/stored configuration. If there are no resource or compatibility constraints on these hosts 314, VM placement engine 310 distributes the VMs evenly across the pool of hosts. For example, if there are six VMs to place and three hosts in the pool, VM placement engine 310 clones two VMs onto each host 314, thereby implying a dependency graph, based on resources. Since the claim does not define ‘dependency graph’ the citation is a valid interpretation of starting up the restored systems according to a dependency graph forming part of the stored configuration]; [0056 - Deployment of the VMs may also be delayed, postponed, or otherwise timed. For example, the request may specify a time for initiating deployment of the VMs. VM placement engine 310 delays deployment until the specified time, thereby implying that the ‘dependency graph’ can be depend on time]), 
in which each system is started if and only if any required systems are already started and healthy (Hegdal, [0109 - In Fig. 20, one of the destination hosts, Host-3, fails during deployment. If Host-3 fails to reconnect, VM placement engine 310 reiterates through the remaining hosts Host-1 and Host-2 to try to place the VMs that were supposed to be placed on Host-3; This implies that the VMs which were supposed to run on Host-3 were placed on Host-1, Host-2 after it was determined that required systems, Host-1 and Host-2 were started and healthy]; [0091 - When Host-3 fails as in Fig. 23, VM placement engine 310 selects a datastore associated with Host-2 as an alternate candidate for re-deployment of the DB; This implies that unless required system Host-2 was started and healthy, the datastore cannot be started and be associated with it]), 
for each system collecting logs from the restored system (Hegdal, [0062 - VM placement engine 310 updates the status log at the start and conclusion of deployment of each of the VMs. A separate status log is maintained for each VM being deployed]; [Fig. 6, step 612, Maintain status log during deployment]; [0055 - VM placement engine 310 continually monitors the available resources];  [0063 - VM placement engine 310 relies at least in part on the status log to continue with deployment. For example, VM placement engine 310 monitor/logging for failures, thereby implying that the combination of the status log, failure monitoring and resource monitoring comprise the logs collected from the restored system]);
for each system, automatically comparing the collected logs to stored baseline logs to identify anomalous events corresponding to error conditions (Hegdal, [0055 – In Fig. 5, VM placement engine 310 continually monitors the available resources and updates the recommended hosts and datastores based on changes in the available resources. For example, VM placement engine 310 updates the assessment of the available resources at 516. If a more optimal host 314 or datastore 316 has become available and VM placement engine 310 concludes that the recommendations should be revised at 518 based on a comparison between the resource requirements/baseline and the updated assessment/collected]; [0088 – In Fig. 13, If the vApp was only partially deployed/error at 1310, VM placement engine 310 searches for a new host that have access to the same datastore 316 containing other VMs associated with the vApp at 1316. If such a new host exists, the available resources/collected of new host 314 are compared to the resource requirements/baseline of the vApp VMs at 1320]);
for each system, making changes to the stored configuration according to the identified anomalous events (Hegdal, [Fig. 5, step 518: Revise recommendations/stored configuration based on updated resource assessment? Yes, step 522: Select another candidate host and datastore]);
repeating the above steps according to the new stored configuration (Hegdal, [Fig. 5, step 518: Revise recommendations based on updated resource assessment? Yes, step 522: Select another candidate datastore and host, see loop/repeat, go back to step 510]; [0055 - In automatic mode, VM placement engine 310 automatically alters VM deployment based on the updated recommendations/new stored configuration]), until no anomalous events corresponding to error conditions are identified (Hegdal, [Fig. 5, step 518: Revise recommendations based on updated resource assessment? No, because no error, step 520: Continue Deploying VMs, go back to step 510: Deploy VMs, step 512: Deployment complete? Yes]; [Fig. 6, step 614: Detect Deployment Failure? No]), 
when no anomalous events are identified, issuing a notification that the system is healthy to trigger startup of any dependent systems (Hegdal, [0102 – For report generation, administrator 402 requests that VM placement engine 310 obtain and provide details of deployment tasks. e.g., previous tasks, current tasks, or tasks within a requested date or time range/dependent future tasks. VM placement engine 310 searches the status log or other memory store to identify the requested deployment tasks and to generate a deployment report which includes details for each deployment task such as the source host, quantity of VMs requested to be deployed, quantity of VMs actually deployed, destination host(s), error recovery details, and/or any other information contained in the status log; Here sending the report/notification to the admin implies that all errors have been resolved and the system is healthy to trigger startup of any dependent systems/future tasks]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the VM placement engine of Hegdal into the cluster aware backup-restore system of Pafumi, Sobel for the benefit of utilizing dynamic configuration wherein the VM placement engine selects an optimal set of hosts and datastores and initiates VM creation automatically or in response to administrator authorization. During deployment, available resources are monitored enabling dynamic improvement of the set of recommended hosts and datastores and automatic recovery from errors occurring during deployment (Hegdal, Abstract).

As per Claim 18, it is similar to claim 17 and therefore the same rejections are incorporated.


Claim 10 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pafumi et al (20120150805) in view of Sobel et al (7370233), Hegdal et al (20140215267) and Narayanan (8041679).

As per Claim 10, the rejection of claim 1 is incorporated and Sobel, Pafumi and Hegdal disclose backup and stored baseline logs,
Narayanan further discloses,
including the step of retrieving logs from the backup files (Narayanan, [Col. 5, lines 33-34 - The binary log files are a simple way to retrieve all changes made to the database since the full backup; Since the claim does not recite the backup type, the citation is a valid interpretation]), and in which the stored baseline logs include the logs retrieved from the backup files (Narayanan, [Col. 5, lines 25-26 - The incremental backup includes binary log files]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the binary logs of Narayanan into the cluster aware backup-restore system of Pafumi, Sobel, Hegdal for the benefit of retrieving all changes made to the database since the previous backup (Narayanan, Col. 5, lines 33-34).


Claims 11-14 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Pafumi et al (20120150805) in view of Sobel et al (7370233), Hegdal et al (20140215267) and He et al (‘A Directed Acyclic Graph Approach to Online Log Parsing’, 2018).

As per Claim 11, the rejection of claim 1 is incorporated and Pafumi, Sobel and Hegdal disclose collected logs and baseline logs.
He further discloses,
in which the collected logs and baseline logs (He, [Pg. 1, Col. 2, Para-2 - Raw log messages are usually unstructured, because developers are allowed to write free-text log messages in the source code; Here the collected logs and baseline logs are raw log messages]) are parsed to convert the logs into lists of templates and parameters (He, [Pg. 3, Col. 1, Para-2 - As shown in Fig. 1, the input of Drain are the raw logs generated during system runtime, while the output contains two parts: log events and structured logs. The log events are templates mined from the incoming raw logs, which show all of the triggered system operations. Structured logs contain the event ID and the fields of interest, e.g., timestamp and block ID/parameters, thereby implying that the logs are parsed into lists of templates and parameters]);
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the log parsing of He into the cluster aware backup-restore system of Pafumi, Sobel, Hegdal for the benefit of utilizing a log parser that can parse log messages in a streaming manner. The parser is based on directed acyclic graph, which encodes specially designed rules for parsing. The parser can automatically generate a directed acyclic graph for a new system and update the graph according to the incoming log messages (He, Abstract).

As per Claim 12, the rejection of claim 11 is incorporated and Pafumi, Sobel and Hegdal disclose collected logs and baseline logs.
He further discloses,
the DRAIN algorithm is used for parsing (He, [Pg. 2, Col. 1, Para-3 – An online parsing method/algorithm based on a DAG and called Drain. It can parse log messages in a streaming manner and update its parsing rules during runtime]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the Drain algorithm of He into the cluster aware backup-restore system of Pafumi, Sobel, Hegdal for the benefit of utilizing a log parser, such as Drain that can parse log messages in a streaming manner and is based on DAG (He, Abstract). 

As per Claim 13, the rejection of claim 11 is incorporated and Pafumi, Sobel and Hegdal disclose collected logs and baseline logs.
He further discloses, 
in which the templates and parameters are grouped into contiguous sets of related events (He, [Pg. 2, Col. 1, Para-3 - To parse the incoming log messages, Drain uses a DAG to separate them into disjoint log groups, where the log messages in a log group have the same log event]; [Pg. 5, Sec. 3.5, Para-1 - To further split log messages into different log groups, for each similarity node, Drain maintains a list of log groups. Each log group contains a log event, which is the template mined by Drain to represent the log group, and a list of log IDs]; [Pg. 5, Sec. 3.5, Para-2 - In the similarity/related layer, Drain selects the most suitable log group according to the similarity between the incoming log message and the log events in the log groups]; [Pg. 3, Col. 2, Para-2 - In Fig. 2, at the end, Drain traverses to a node in the output layer, which matches the raw log message with a log event, and outputs a structured log message, thereby implying templates and parameters are grouped into contiguous sets of related events]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the log parsing of He into the cluster aware backup-restore system of Pafumi, Sobel, Hegdal for the benefit of utilizing a log parser that can parse log messages in a streaming manner. The parser is based on directed acyclic graph, which encodes specially designed rules for parsing. The parser can automatically generate a directed acyclic graph for a new system and update the graph according to the incoming log messages (He, Abstract).

As per Claim 14, the rejection of claim 13 is incorporated and Pafumi, Sobel and Hegdal disclose collected logs and baseline logs.
He further discloses, 
principal component analysis is used on the sets of events to identify anomalous log entries (He, [Pg. 11, Sec. 6.4, Para-2 - Principal Component Analysis/PCA is used to detect the anomalies. The anomaly detection workflow is introduced, including log parsing and log mining. In log parsing step, all the raw log messages are parsed into structured log messages. In log mining, the structured log messages are used to generate an event count matrix, where each row represents an HDFS block. Each column represents a log event type and each cell counts the occurrence of an event on a certain HDFS block. Then TF-IDF is used to preprocess the event count matrix. Finally, the event count matrix is fed into PCA for anomaly detection]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the anomaly detection of He into the cluster aware backup-restore system of Pafumi, Sobel, Hegdal for the benefit of utilizing principal component analysis to detect the anomalies (He, Pg. 11, Sec. 6.4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132